DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, et al U.S. Patent Application Publication No. 2018/0158467 (hereinafter Suzuki) in view of Shoe et al, Japanese Patent Application Publication No. JP2006039108 (hereinafter Shoe).
	Regarding claim 1, Suzuki discloses a method comprising:
	receiving a first audio signal (from Figure 2, see 36) and a second audio signal (from Figure 2, see 37);
	identifying a target audio signal and a reference audio signal from the first and second audio signals (see paragraph 0057); and
	processing the target audio signal, the processing comprising:
determining a filter coefficient (from Figure 2, see 50 and 70) corresponding to the target audio signal based on the reference audio signal, and
eliminating (from Figure 2, see 51 and 71), from the target audio signal, a crosstalk signal (from Figure 2, see 32 and 35) based on the filter coefficient and the reference audio signal.

	Further regarding claim 1, Suzuki does not clearly teach that the identifying is done by comparing sound attribute values of the first and second audio signals. All the same, Shoe discloses that the identifying is done by comparing sound attribute values (from abstract, see power levels) of the first (from abstract, see x) and second audio signals (from abstract, see y). Therefore, it would have been obvious to one of ordinary skill in the art to modify Suzuki wherein the identifying is done by comparing sound attribute values of the first and second audio signals as taught by Shoe. This modification would have improved the system’s reliability by precisely extracting only speech data of a prescribed speaker as suggested by Shoe. 

	Regarding claim 2, see Figure 1 of Suzuki.

	Regarding claim 3, Suzuki as modified by Shoe discloses the claimed feature.

	Regarding claim 5, see Figure 2 of Suzuki.
	Regarding claim 6, see Figure 2 of Suzuki.

	Regarding claim 7, Suzuki as modified by Shoe discloses the claimed feature.
	


	a processor; and
	a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising:
	logic, executed by the processor, for receiving a first audio signal (from Figure 2, see 36) and a second audio signal (from Figure 2, see 37);
	logic, executed by the processor, for identifying a target audio signal and a reference audio signal from the first and second audio signals (see paragraph 0057); and
	logic, executed by the processor, for processing the target audio signal, the processing comprising:
	determining a filter coefficient (from Figure 2, see 50 and 70) corresponding to the target audio signal based on the reference audio signal, and 
	eliminating (from Figure 2, see 51 and 71), from the target audio signal, a crosstalk signal (from Figure 2, see 32 and 35) based on the filter coefficient and the reference audio signal.

	Further regarding claim 8, Suzuki does not clearly teach that the identifying is done by comparing sound attribute values of the first and second audio signals. All the same, Shoe discloses that the identifying is done by comparing sound attribute values (from abstract, see power levels) of the first (from abstract, see x) and second audio signals (from abstract, see y). Therefore, it would have been obvious to one of ordinary skill in the art to modify Suzuki 

	Regarding claim 9, see Figure 1 of Suzuki.

	Regarding claim 10, Suzuki as modified by Shoe discloses the claimed feature.

	Regarding claim 12, see Figure 2 of Suzuki.
	Regarding claim 13, see Figure 2 of Suzuki.

	Regarding claim 14, Suzuki as modified by Shoe discloses the claimed feature.

	Regarding claim 15, Suzuki discloses a non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of:
	receiving a first audio signal (from Figure 2, see 36) and a second audio signal (from Figure 2, see 37);
	identifying a target audio signal and a reference audio signal from the first and second audio signals (see paragraph 0057); and
	processing the target audio signal, the processing comprising:

eliminating (from Figure 2, see 51 and 71), from the target audio signal, a crosstalk signal (from Figure 2, see 32 and 35) based on the filter coefficient and the reference audio signal.

	Further regarding claim 15, Suzuki does not clearly teach that the identifying is done by comparing sound attribute values of the first and second audio signals. All the same, Shoe discloses that the identifying is done by comparing sound attribute values (from abstract, see power levels) of the first (from abstract, see x) and second audio signals (from abstract, see y). Therefore, it would have been obvious to one of ordinary skill in the art to modify Suzuki wherein the identifying is done by comparing sound attribute values of the first and second audio signals as taught by Shoe. This modification would have improved the system’s reliability by precisely extracting only speech data of a prescribed speaker as suggested by Shoe. 

	Regarding claim 16, see Figure 1 of Suzuki.

	Regarding claim 17, Suzuki as modified by Shoe discloses the claimed feature.




	Regarding claim 20, Suzuki as modified by Shoe discloses the claimed feature.


3.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki combined with Shoe in further view of Christoph et al, U.S. Patent No. 2016/0314778 (hereinafter Christoph).
	Regarding claim 4, the combination of Suzuki and Shoe does not explicitly teach determining a filter coefficient comprising determining the filter coefficient using an algorithm selected from the group consisting of a gradient descent algorithm, a recursive least squares algorithm, or a minimum mean square error algorithm. However, Christoph discloses that determining a filter coefficient comprising determining the filter coefficient using an algorithm selected from the group consisting of a gradient descent algorithm, a recursive least squares algorithm, or a minimum mean square error algorithm (see paragraph 0034). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Suzuki and Shoe wherein determining a filter coefficient comprising determining the filter coefficient using an algorithm selected from the group consisting of a gradient descent algorithm, a recursive least squares algorithm, or a minimum mean square error algorithm. This modification would have improved the system’s flexibility by providing for different algorithms as suggested by Christoph.  


	Claim 18 is rejected for the same reasons as claim 4.
	
Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
August 26, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652